Name: Commission Regulation (EEC) No 3067/89 of 11 October 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10 . 89 Official Journal of the European Communities No L 293/39 COMMISSION REGULATION (EEC) No 3067/89 of 11 October 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3005/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 221 6/88 16), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (') is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 12 October 1989: This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4 OJ No L 288, 6. 10 . 1989, p,= 8 . (*) OJ No L 266, 28 . 9. 1983, p . 1 . 0 OJ No L 53, 1 . 3 . 1986, p . 47. ( ,0) OJ No L 183, 3. 7. 1987, p. 18 . (*) OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 288, 6 . 10 . 1989, p . 17. No L 293/40 Official Journal of the European Communities 12. 10. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 10 11 12 1 2 3 1 . Gross aids (ECU): l  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,780 22,738 22,816 22,934 23,315 23,607 2. Final aids : \ \ (a) Seed harvested and processed in : I  Federal Republic of Germany l \ (DM) 54,09 54,00 54,18 54,47 55,37 56,23  Netherlands (Fl) 60,09 59,98 60,19 60,59 61,59 62,63  BLEU (Bfrs/Lfrs) 1 099,98 1 097,95 1 101,71 1 107,41 1 125,81 1 139,91  France (FF) 173,02 172,65 173,23 174,12 177,07 179,33  Denmark (Dkr) 203,43 203,05 203,75 204,80 208,20 210,81  Ireland ( £ Irl) 19,257 19,216 19,280 19,379 19,708 19,959  United Kingdom ( £) 14,889 14,839 14,867 14,906 15,184 15,296  Italy (Lit) 37 870 37 796 37 923 38 106 38 746 39 095  Greece (Dr) 3 711,48 3 685,85 3 663,11 3 652,03 3 724,46 3 693,50 (b) Seed harvested in Spain and IIIlliII processed : ||  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 239,55 3 234,76 3 243,50 3 254,40 3 311,96 3 335,54 (c) Seed harvested in Portugal and Il processed : II\ \ li\  in Portugal (Esc) 0,00 0,00 a,00 0,00 0,00 0,00  in another Member State (Esc) 4 577,10 4 514,26 4 513,94 4 511,58 4 578,04 4 580,38 12. 10. 89 Official Journal of the European Communities No L 293/41 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 10 11 12 1 2 3 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,280 25,238 25,316 25,434 25,81 5 26,107 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 59,99 59,90 60,09 60,37 61,27 62,14  Netherlands (Fl) 66,68 66,57 66,78 67,18 68,19 69,23  BLEU (Bfrs/Lfrs) 1 220,69 1 218,66 1 222,43 1 228,13 1 246,53 1 260,63  France (FF) 192,27 191,90 192,47 193,36 196,32 198,57  Denmark (Dkr) 225,75 225,38 226,07 227,13 230,53 233,14  Ireland ( £ Irl) 21,399 21,358 21,422 21,521 21,850 22,101  United Kingdom ( £) ; 16,642 16,592 16,621 16,660 16,938 17,050  Italy (Lit) 42 053 41 978 42106 42 288 42 928 43 277  Greece (Dr) 4 159,95 4 134,31 4 111,58 4 100,50 4 172,93 4 141,97 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 621,79 3 617,00 3 625,74 3 636,64 3 694,20 3 717,78 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 057,10 4994,26 4 993,95 4991,59 5 058,05 5 060,38 No L 293/42 Official Journal of the European Communities 12. 10 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 10 11 12 1 2 1 . Gross aids (ECU): .  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 30,742 30,860 30,991 31,305 31,976 2. Final aids : \ (A) Seed harvested and processed in (') : \ \  Federal Republic of Germany (DM) 72,92 73,20 73,52 74,27 75,84  Netherlands (Fl) 81,09 81,40 81,75 82,68 84,45  BLEU (Bfrs/Lfrs) 1 484,44 1 490,13 1 496,46 1 511,62 1 544,02  France (FF) 234,05 234,93 235,91 238,34 243,56  Denmark (Dkr) 274,53 275,58 276,75 279,56 285,55  Ireland ( £ Irl) 26,049 26,147 26,257 26,526 27,108  United Kingdom ( £) 20,350 20,420 20,485 20,669 21,168  Italy (Lit) 51 163 51 358 51 575 52 086 53 215  Greece (Dr) 5 097,22 5 101,95 5 085,56 5 111,11 5 242,72 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 769,90 3 788,91 3 805,15 3 844,20 3 944,89 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 692,02 6 649,10 6 657,05 6 691,10 6 816,31  in another Member State (Esc) 6 521,95 6 480,12 6 487,87 6 521,05 6 643,09 3. Compensatory aids : \  in Spain (Pta) 3 723,54 3742,56 3 758,80 3 797,85 3 898,54 4. Special aid :  in Portugal (Esc) 6521,95 6 480,12 6 487,87 6 521,05 6 643,09 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,060630 2,057040 2,053460 2,049870 2,049870 2,040030 Fl 2,326500 2,320620 2,314890 2,309720 2,309720 2,294280 Bfrs/Lfrs 43,270200 43,243700 43,213500 43,180699 43,180699 43,081300 FF 6,991580 6,990180 6,988800 6,986610 6,986610 6,981790 Dkr 8,019210 8,014130 8,010700 8*008900 8,008900 8,010450 £Irl 0,773012 0,772776 0,772926 0,773268 0,773268 0,773863 £ 0,686844 0,688978 0,691195 0,693341 0,693341 0,699399 Lit 1 508,99 1 511,94 1 514,47 1 517,28 1 517,28 1 525,41 Dr 181,04600 182,67500 184,77900 186,62800 186,62800 192,13200 Esc 174,57500 175,14700 175,86300 176,84800 176,84800 179,58900 Pta 130,70600 131,16600 131,58100 131,99800 131,99800 133,12200